In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00293-CV

DUNN LAW GROUP, P.C., Appellant             §    On Appeal from County Court at
                                                 Law No. 1
                                            §
V.                                               of Tarrant County (2015-001211-1)
                                            §
                                                 January 17, 2019
                                            §
M. MONIQUE WALTERS, Appellee                     Opinion by Justice Pittman


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that the

county court had no jurisdiction to render the order declaring Walters to be the

prevailing party in Dunn Law Group’s claim against her. It is ordered that the county

court’s order declaring Walters to be the prevailing party is vacated.




                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman